Beck, P. J.
(After stating the foregoing facts.) We are of the opinion that the court was authorized to grant the injunction upon the terms stated in'the order. While it may be a mere tres*375pass for a sheriff to turn one in possession of land out of possession, and while it is also true that ordinarily a court of equity will not enjoin the commission of a trespass but will leave the injured party to his common-law remedies, nevertheless this ease involves certain facts that make it proper for a court of equity to take jurisdiction and enjoin the purchaser at the sale and the sherifE until the question of title can be settled. Where an execution is levied on land, as in the present case, and a claim is filed, though no bond is given, and the claimant makes an affidavit in forma pauperis, it is the duty of the sheriff, under the statute, to return the claim to the superior court of the county in which the land lies. The claimant is not required to attach an abstract of title to the claim or to show title; and no discretion is left in the sheriff when the claim and the pauper affidavit are regular on their face and duly sworn to by the claimant, or, in certain instances, by his attorney or agent. The sheriff, at the hearing, introduced evidence tending to show that the claimant did not actually make oath to the claim and the pauper affidavit; but in an affidavit introduced by the claimant’ J. T. Dixon deposed that the claimant was informed by her attorney, who was present, that she would have both to “sign and swear to the affidavit, which she did.” Upon this testimony the court was authorized to find that the affidavit was sworn to. This evidence is corroborated by the fact that the attesting clause is regularly signed by the levying officer. The evidence as to the claimant’s making or failing to make the oath was conflicting, and the court’s finding upon that issue will not be disturbed. Moreover, the evidence authorized the court to find that the land was worth several times the amount bid by the highest and best bidder; and if this evidence tending to support the contention of the claimant as to the value of the land is true, then it was inferable that the statement made at the sale in the presence of those in attendance, that a claim had been filed but the sherifE would not accept it, may have had a depressing influence upon the bidding, to the loss and injury of claimant, if the sale is not set aside. Of course, if the injunction had been refused, the claimant would not have been remediless, if her assertion of title is well founded. She could, though the sheriff had put her out of possession, have' brought her action at law for the recovery of the land; but she *376is entitled to a trial upon the issue made by her claim interposed to the levy, if she actually made the affidavit appearing in the record, and she should be permitted to try the issue of title made by the levy and claim in accordance with the statute.

Judgment affirmed.


All the Justices concur.